Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 12, 13, 19, 36, 37, 39, 40, 43 and 66-68 are pending. Claims 10, 11, 14-18, 20-35, 38, 41, 42, 44-65, 69 and 70 have been cancelled.
The rejection of claims 1, 5, 37 and 38 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendments.
The rejection of claims 1-9, 12, 13, 19, 36-40, 43 and 66-68 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendments to the claims.

Election/Restrictions
Applicant elected WITH traverse the species of SEQ ID NO: 28, 132 and 184 on the grounds that they are directed to the gene target “shrub” and thus share common subject matter (Applicant response dated 24 February 2022, p. 2, penultimate ¶).
Applicant’s argument was persuasive only with respect to the elected species, and the requirement was deemed proper and made FINAL.
Claims 1-9, 12, 13, 19, 36, 37, 39, 40, 43 and 66-68 are examined.

Specification
The objections to the specification are withdrawn in light of the amendments and Applicant’s reply filed 03 August 2022.

Claim Objections
The objections to the claims are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 12, 13, 19, 36, 37, 39, 40, 43 and 66-68 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making an expression construct comprising the nucleotide sequence of SEQ ID NO: 184 having insecticidal activity against M. aeneus, does not reasonably provide enablement for the genus of iRNA molecules having insecticidal activity against a pest of the Nitidulidae family.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, the claims are broadly drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 25 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that comprises at least a 25 or 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity on a pest of the Nitidulidae family, constructs, vectors and compositions comprising said molecule, and methods of controlling a Meligethes insect with said molecule.
Meanwhile, the specification teaches that the dsRNA molecule having SEQ ID NO: 184 provided in an artificial diet to M. aeneus and targeting the shrub gene having the nucleotide sequence of SEQ ID NO: 28 showed 0% survival by day 8 (¶ 0222; see also Table 1).
The specification also teaches that empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223).
However, and aside from these examples, the specification fails to teach that the broad genus of iRNA molecules as claimed predictably have insecticidal activity against the equally broad genus of pests as encompassed by the claims.
Here, the iRNA molecules of the claims are extremely broad: the dsRNA has as little as 50% sequence identity to 25 nucleotides of the target gene (i.e., it is at least partially complementary to the target).
The lack of guidance for predictably making and using these iRNA molecules is critical due the absence of working examples and the state of the art: Thomas et al investigated the relationship between the length of RNA sequence identity with a transgene and its effectiveness at gene silencing in Nicotiana benthamiana, and demonstrated that silencing was achieved when the homology was 23 consecutive nucleotides or longer (2001, Plant J., 25:417-425; see p. 419, col. 1, last ¶).  
Here, the iRNA molecules as encompassed by the claims, including claim 6, are drawn to dsRNA that need not even have complementarity with itself (i.e., see “substantial complementary” limitation) and fall well below the requisite contiguous nucleotide length or homology for predictably inducing gene silencing as taught in the art, and thus, would not have claimed function of insecticidal activity.
Guidance and working examples are also paramount in light of the admission of the instant specification: empirical evaluation of a target gene in a different insect pest or different family or genus show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223; see also Knorr et al, 2018, Scientific Reports, 8:1-15; see p. 2, ¶ 6-8 and Table 1).
Thus, without teaching that the elected species has functional activity against the broad range of insect pests as claimed, the skilled artisan would not reasonably expect to predictably use the iRNA as claimed.
The skilled practitioner would first turn to the instant specification for guidance in making and using the vast genus of iRNA molecules as broadly claimed. However, the specification does not provide sufficient guidance for predictably doing so, is lacking working examples commensurate in scope with what is claimed, and is unsupported by the state of the art.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the iRNA molecules as claimed, and in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims as they are now drawn to a particular gene of the Nitidulidae family of insects (Applicant reply dated 03 August 2022, p. 10, ¶ 2).
Applicant’s argument is unpersuasive because the claims are not, in fact, limited to any particular gene, while the claims encompass an RNAi molecule with insecticidal activity towards a pest family (i.e., Nitidulidae) which appears to have over at least 100 members when subfamilies and species within the subfamilies are taken into account.
	Applicant traverses the rejection because the claims are drawn to at least 25 nucleotides, and because full complementarity is between two strands of dsRNA is not required for effectiveness (Applicant reply dated 03 August 2022, p. 10, ¶ 3 and 4).
	This argument is unpersuasive because it does not address the fact that the art teaches that a minimal length of homology is required for functional activity. Here, the iRNA molecule that is a least “partially complementary” to 25 or 19 contiguous nucleotides of SEQ ID NO: 132 or 184 falls below this requirement.

Claims 1-9, 12, 13, 19, 36, 37, 39, 40, 43 and 66-68 REMAIN are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-9, 12, 13, 19, 36, 37, 39, 40, 43 and 66-68  are broadly drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 25 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that comprises at least a 25 or 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity on a pest of the Nitidulidae family, constructs, vectors and compositions comprising said molecule, and methods of controlling a Meligethes insect with said molecule.
The specification describes that the dsRNA molecule having SEQ ID NO: 184 provided in an artificial diet to M. aeneus and targeting the shrub gene having the nucleotide sequence of SEQ ID NO: 28 showed a 0% survival of by day 8 (¶ 0222; see also Table 1).
The specification also describes that empirical evaluation of a target gene in a different insect pest of different family show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223).
The specification describes that “partially complementary” is that two nucleic acid sequences are complementary at least about 50%...90% of their nucleotides (¶ 0056).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe either a representative number of species from the exhaustive genus of iRNA molecules as claimed or a representative number of structures from the broad genus of iRNA molecules as claimed that confers insecticidal functional activity.
As noted above, the genus of iRNA molecules as claimed are extremely broad: the iRNA molecules of the claims are extremely broad: the dsRNA has as little as 50% sequence identity to 25 nucleotides of the target gene (i.e., it is at least partially complementary to the target).
Thus, an adequate description is critical in light of the state of the art: Thomas et al investigated the relationship between the length of RNA sequence identity with a transgene and its effectiveness at gene silencing in N. benthamiana, and demonstrated that silencing was achieved when the homology was 23 consecutive nucleotides or longer (see p. 419, col. 1, last ¶).  
Here, the iRNA molecules as encompassed by the claims, including claim 6, are directed to dsRNA that are not even required to have complementarity with itself (i.e., see “substantial complementary” limitation) and fall well below the requisite contiguous nucleotide length or homology for predictably inducing gene silencing as taught in the art, and thus, would not have claimed function of insecticidal activity.
A description of the molecules as claimed is also essential in light of the admission of the instant specification: empirical evaluation of a target gene in a different insect pest or different family or genus show that high insecticidal activity may not produce significant mortality or growth inhibition (¶ 0223; see also Knorr et al, 2018, p. 2, ¶ 6-8 and Table 1).
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  
The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Here, the specification fails to describe a representative number of iRNA molecules as encompassed by claim 1, parts (i) through (iii), and has also failed to describe structural features common to members of the claimed genus of iRNA molecules.  Hence, the disclosure fails to meet either prong of the two-prong test set forth by Eli Lilly.  
Given the lack of written description in the specification with regard to the iRNA molecules as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Because Applicant traverses the rejection of the claims for the same reasons offered to obviate the rejection of the claims for failing to comply with the scope of enablement requirement (Applicant reply dated 03 August 2022, p. 10) and these arguments have been addressed above, the rejection stands for the reasons as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 12 and 13 REMAIN rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heck et al (Patent No. US 10,941,398 B2).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-3, 6-9, 12 and 13 are drawn to an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 25 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that comprises at least a 25 or 19 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity against a pest of the genus Meligethes, and vectors and constructs comprising said molecule.
	Hicks et al disclose dsRNA mediated gene suppression in a target organism and expression constructs comprising said sequences in a transgenic host (see Abstract; see also claims 1, 2 and 5; see also col. 41, ¶ 1). This dsRNA molecule has 100% identity to at least 25 contiguous nucleotides of SEQ ID NO: 28 and 132 (see Attachment A).
It should be noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	Here, because the inhibitory nucleic acid as disclosed by Heck et al is identical that as claimed, it necessarily follows that it will have insecticidal activity against a pest of the genus Meligethes.
	Therefore, an iRNA molecule that comprises at least one dsRNA wherein the dsRNA is a region of dsRNA comprising annealed strands that are substantially or fully complementary and wherein one strand is at least 25 contiguous nucleotides that is at least partially complementary to a target nucleotide sequence within a gene that comprises at least a 25 contiguous nucleotide fragment of SEQ ID NO: 132 and 184 or can hybridize under stringent conditions to said fragments and has insecticidal activity against a pest of the genus Meligethes, and vectors and constructs comprising said molecule.is anticipated by Heck et al.




Response to Arguments 
Applicant traverses the rejection of the claims because Heck discloses a Diabrotica gene that shares 19 contiguous nucleotides with the sequence of SEQ ID NO: 28 and is thus not the same as what is claimed (Applicant reply dated 03 August 2022, p. 11).
Applicant’s argument is unpersuasive because Heck discloses a dsRNA molecule as discussed above and which shares 25 identical nucleotides to SEQ ID NO: 28 as claimed. 
Because the dsRNA molecule as disclosed by Heck has a structure that is identical to that as claimed, it necessarily follows that it will target the claimed gene and have insecticidal activity as claimed.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        



ATTACHMENT A

Alignment of SEQ ID NO: 104 from Heck et al with SEQ ID NO: 132 of the instant invention

US-13-305-688B-104
; Sequence 104, Application US/13305688B
; Patent No. 10941398
; GENERAL INFORMATION
;  APPLICANT: Heck, Gregory
;  APPLICANT:Munyikwa, Tichafa
;  APPLICANT:Goley, Jean
;  APPLICANT:Roberts, James
;  APPLICANT:Johnson, Scott
;  APPLICANT:Vaughn, Ty
;  TITLE OF INVENTION: SELECTING AND STABILIZING dsRNA CONSTRUCTS
;  FILE REFERENCE: MONS:092USD1
;  CURRENT APPLICATION NUMBER: US/13/305,688B
;  CURRENT FILING DATE: 2011-11-28
;  PRIOR APPLICATION NUMBER: 11/674,005
;  PRIOR FILING DATE: 2007-02-12
;  PRIOR APPLICATION NUMBER: 60/772,736
;  PRIOR FILING DATE: 2006-02-13
;  NUMBER OF SEQ ID NOS: 167
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 104
;  LENGTH: 597
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic primer
US-13-305-688B-104

  Query Match              5.3%;  Score 26;  DB 6;  Length 597;
  Best Local Similarity   69.2%;  
  Matches   18;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        280 GUACAUGACAUGAUGGAUGAUAUUGC 305
              |:|||:||||:||:|||:||:|::||
Db        477 GTACATGACATGATGGATGATATTGC 502

Alignment of SEQ ID NO: 104 from Heck et al with SEQ ID NO: 28 of the instant invention

US-13-305-688B-104
; Sequence 104, Application US/13305688B
; Patent No. 10941398
; GENERAL INFORMATION
;  APPLICANT: Heck, Gregory
;  APPLICANT:Munyikwa, Tichafa
;  APPLICANT:Goley, Jean
;  APPLICANT:Roberts, James
;  APPLICANT:Johnson, Scott
;  APPLICANT:Vaughn, Ty
;  TITLE OF INVENTION: SELECTING AND STABILIZING dsRNA CONSTRUCTS
;  FILE REFERENCE: MONS:092USD1
;  CURRENT APPLICATION NUMBER: US/13/305,688B
;  CURRENT FILING DATE: 2011-11-28
;  PRIOR APPLICATION NUMBER: 11/674,005
;  PRIOR FILING DATE: 2007-02-12
;  PRIOR APPLICATION NUMBER: 60/772,736
;  PRIOR FILING DATE: 2006-02-13
;  NUMBER OF SEQ ID NOS: 167
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 104
;  LENGTH: 597
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic primer
US-13-305-688B-104

  Query Match              5.3%;  Score 26;  DB 6;  Length 597;
  Best Local Similarity   100.0%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        280 GTACATGACATGATGGATGATATTGC 305
              ||||||||||||||||||||||||||
Db        477 GTACATGACATGATGGATGATATTGC 502